Title: To Thomas Jefferson from James Maxwell, 5 March 1781
From: Maxwell, James
To: Jefferson, Thomas



Sir
Back River March the 5th. 1781.

I am to inform Your Excellency that I embarked in Company with the Barons aid, from York on Saturday Morning, in A State Boat belonging to Anapolis who had also dispatches on board from the Marquis de la Fayte to the French Naval Commanding Officer. At the time we left York the wind was fair for the Capes but hazey, which in the Afternoon clear’d up, when we discoverd two large Sloops from Hampton road in chase of us, and came up with us very fast, and Obliged us to take shelter in this place. And from our situation here we have an opportunity of observing evry thing that comes into the Capes and should I find it safe will take the earliest opportunity of stretching out from hence to sea in search of the French Ships which am in hopes are not far of[f] (but have not been seen, since they left this). The British have A Number of Cruisers out, up the Bay as well as down to the Capes, on a Continual look out. And Yesterday went from Hampton Road the Genl. Monk and Hope Sloops of War and the Swift Brig, down to the Capes. The latter return’d in the Evening and the 2 former beleive Anchor’d in Lyn-haven in such A situation as to repeat Signals to each other. I have engaged about 10 Pilots at Hampton, and if more should be wanted think I can get them at York and Gloucester. I can only Add that I shall do all in my power to have the dispatches I am intrusted with deliverd as soon as possible. I have the Honour to be most Respectfully Your Excellency’s Most Obedt: & Most humble Servt.,

Jas. Maxwell

 